DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.

Response to Amendment
In response to the amendment filed on December 20, 2021:
Claim 36, and 48 are amended.
Claims 36-55 are pending. 

Response to Arguments
In response to the remarks filed on December 20, 2021:
	Applicant’s arguments with respect to the pre-AIA  35 U.S.C. 102(b) and 103(a) have been fully considered but are moot in view of a new ground of rejections presented hereon.	
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated December 20, 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-40, 42-50, and 52-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlman et al. (Pub. No. US 2002/0113825, published on August 22, 2002; hereinafter Perlman) in view of Krohn et al. (Pat. No. US 6,593,913; published on July 15, 2003; hereinafter Krohn).

Regarding claim 36, Perlman clearly shows and discloses a system for selecting items from a database, the system comprising: an output display; an input device; and a computer processor (Figures 1-6) configured to: 
associate the items from the database with corresponding item identifiers (a database list 120 is displayed for the user on the television/computer display 105. In the illustrated embodiment, the database list is a list of available multimedia content, [0017]-[0019], [0023]-[0029]); 
generate a first display on the output display including one or more parts of an item identifier for selection (Initially (i.e., before the user has selected a character), the alphanumeric characters mapped to the character-mapped buttons 101, 110 correspond to the most common first letters of words in the database list 120, [0017]-[0019], [0023]-[0029]); 
enable the selection of the one or more parts (Once the user selects a first character, [0017]-[0019], [0023]-[0029]); 
in response to the selection of the one or more parts of item identifiers, generate a display of a further one or more parts of item identifiers for selection (Once the user selects a first character, a new set of characters are mapped to the character-mapped buttons 101, 110 which correspond to the most common second letters of words in the database list 120 which begin with the first-selected character, [0017]-[0019], [0023]-[0029]), wherein the further one of more parts of item identifiers being arranged on the display relative to one another and corresponding to an up, down, left and right position (Figures 2-6 show the suggested letters arranged in up, down, left, right positions of the remote control; 
enable selection of the further one or more parts of item identifiers in order to add to the selected one or more parts to build a larger part or whole of a particular item identifier (Figure 4 shows a whole identifier is being built from one or more identifying letters); and 
As the user selects letters via the displayed character-mapped buttons 110, the user's letter selections will appear in a text box 130, [0017]-[0019], [0023]-[0029]); 
wherein the selected one or more parts of item identifiers and the further one or more parts of item identifiers are shorter than a complete word (Figures 2-6 show each entered character and corresponding suggested characters are less than a complete word); and NAI-1513238430v1Attorney Reference: 011844-0029-999 Preliminary Amendment dated May 21, 2020 Page 3 
wherein selection of the further one or more parts of item identifiers is enabled by a key press corresponding to the relative arrangement of the further one or more parts of item identifiers on the display (Figures 2-6 shows each suggested character are selectable using a corresponding button respective to its position).  
Krohn then discloses:
the input device comprising a four way directional controller with an up, down, left, and right key (With reference to FIG. 1, the display device 110 presents an on-screen image of four characters (J, P, G, and R) arranged in a diamond pattern that corresponds to the diamond pattern of the four buttons 132, 134, 136, 138 on the user input device 120, [Column 3, Line 38 – Column 4, Line 54]); and
selecting one of the further one or more parts of item identifiers in response to a single activation of the corresponding up, down, left, or right key (The characters that make up the second plurality of characters can be chosen from a larger character set at least in part by the character selected from the first plurality of characters. For example, the processor 100 can use a character prediction method to select the four characters from the character set that are the most likely to be selected or follow the first selected character. By way of illustration, if the first selected character is Q, the processor 100 can determine that U is one of the four most-likely characters to be chosen after Q and can present U as one of the characters in the second plurality of characters for selection by the user, [Column 3, Line 38 – Column 4, Line 54]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Krohn with the teachings of Perlman for the purpose of rapidly entering and searching for data based predictive selections of subsequent input data with respect to a position arranged on a control device.
Regarding claim 37, Perlman then discloses the output display is a display of a television and the input device is a remote control (as illustrated in FIGS. 1a through 1c, a group of directional and functional buttons 101 arranged in a "star" pattern are configured on the remote control device 100, and a corresponding set of buttons 110 are displayed on the television/computer display 105. In the embodiment illustrated in FIG. 1a, all nine of the buttons 101 are character-mapped buttons, each having a different alphanumeric character mapped thereto. In addition, the remote control device 100 includes a "more" button 107 for mapping a new set of characters to the character-mapped buttons 101, [0014]).  



claim 38, Perlman further discloses enabling selection of the one or more parts of item identifiers and the further one or more parts of item identifiers by way of a remote control keypad (As the user selects letters via the displayed character-mapped buttons 110, the user's letter selections will appear in a text box 130, and the database list 120 will change to reflect the user's selections, [0014]-[0019]).  
Regarding claim 39, Perlman then discloses the further one of more parts is selected for display based at least in part on a ranking scheme, and the highest ranked of the further one or more parts of item identifiers is positioned in one of the up, down, left and right positions (Once the user selects a first character, a new set of characters are mapped to the character-mapped buttons 101, 110 which correspond to the most common second letters of words in the database list 120 which begin with the first-selected character, [0017]-[0019], [0023]-[0029]).  
Regarding claim 40, Perlman further discloses the highest ranked of the further one or more parts of item identifiers being positioned in one of the up, down, left and right positions is specifically positioned in a circular menu on the output display indicating the item identifiers to be selected by movements of the user in the directions left, right, up, and down using the remote control keypad (Once the user selects a first character, a new set of characters are mapped to the character-mapped buttons 101, 110 which correspond to the most common second letters of words in the database list 120 which begin with the first-selected character, [0017]-[0019], [0023]-[0029]. Figures 2-6 show most likely characters are displayed in up, down, left, right positions representing as a circular menu).  
claim 42, Perlman further discloses the database of items is indexed based on the item identifiers and capable of being queried (a database list 120 is displayed for the user on the television/computer display 105. In the illustrated embodiment, the database list is a list of available multimedia content, [0017]-[0019], [0023]-[0029]. Figure 7 shows a database search based on the entered characters).  
Regarding claim 43, Perlman further discloses the number of key presses of the input device to select an item from the database is fewer than the number of key presses required to select an item from a database according to a system that requires an end user to enter one, two, three, or four characters of the item identifier and then scroll through a list of potential items to select the item by additional key presses (the user will be able to enter relatively complex groups of words with only a few keystrokes, [0034]. It is clear that the predictive character set would enable the controller to actuate less key presses than a system with a known system of scrolling through a list of matches).  
Regarding claim 44, Perlman further discloses iterating the selection until the particular item identifier is completed (the user may press a remote control button 101 with a mapped character as indicated on the graphical user interface (i.e., rather than initially choosing the "select" button 102). The selected character will then be typed/displayed in the text box 130, and the new character mappings will change to the most common second letters of entries that have the first letter that was typed, [0023]), and enabling selection of the particular item identifier to select the database item (If the user presses "select" at this stage, the first entry in the list ("Ace of Base") will be highlighted, the star will disappear, and the user may use the up/down buttons to navigate through the remaining entries in the list, [0025]).
Regarding claim 45, Perlman further discloses generating the initial display further includes selecting the one or more parts of item identifiers to be displayed based on at least one predetermined criterion (Initially (i.e., before the user has selected a character), the alphanumeric characters mapped to the character-mapped buttons 101, 110 correspond to the most common first letters of words in the database list 120, [0017]-[0019], [0023]-[0029]).  
Regarding claim 46, Perlman further discloses the at least one predetermined criterion is selected from the following: a frequency of selection of items associated with the pluralities of portions of the item identifiers, a recency of selection of the items associated with the pluralities of portions of the item identifiers, a likelihood of selection of the items associated with the pluralities of portions of the item identifiers, or a ranking of the pluralities of portions of the item identifiers in relation to a hierarchical classification of the pluralities of portions of the item identifiers (Initially (i.e., before the user has selected a character), the alphanumeric characters mapped to the character-mapped buttons 101, 110 correspond to the most common first letters of words in the database list 120, [0017]-[0019], [0023]-[0029]. If a user plays back a particular multimedia program more frequently than any other program, the characters corresponding to that program may be displayed, notwithstanding the fact that they are relatively uncommon (i.e., relative to other characters in the database), [0019]). 

claim 47, Perlman further discloses generating the initial display further includes displaying a plurality of parts of item identifiers (Initially (i.e., before the user has selected a character), the alphanumeric characters mapped to the character-mapped buttons 101, 110 correspond to the most common first letters of words in the database list 120, [0017]-[0019], [0023]-[0029]).
Regarding claim 48, Perlman clearly shows and discloses a system for selecting items from a database, the system comprising: NAI-1513238430v1Attorney Reference: 011844-0029-999 Preliminary Amendment dated May 21, 2020 Page 5 
a display of a television; a remote control comprising an up, down, left, right directional controller; and a computer processor (Figures 1-6)  configured to: 
display in a first area of the display of the television, a first plurality of portions of item identifiers (Initially (i.e., before the user has selected a character), the alphanumeric characters mapped to the character-mapped buttons 101, 110 correspond to the most common first letters of words in the database list 120, [0017]-[0019], [0023]-[0029]wherein the item identifiers correspond to the plurality of items in the database (a database list 120 is displayed for the user on the television/computer display 105. In the illustrated embodiment, the database list is a list of available multimedia content, [0017]-[0019], [0023]-[0029]), and the first plurality of portions of item identifiers is displayed in a position corresponding to the up, down, left, right select directional controller of the remote control (As the user selects letters via the displayed character-mapped buttons 110, the user's letter selections will appear in a text box 130, [0017]-[0019], [0023]-[0029]. Figures 2-6 show the suggested letters arranged in up, down, left, right positions of the remote control); 

Figures 3-6 show as the user selects letters via the displayed character-mapped buttons 110, the user's letter selections will appear in a text box 130, [0017]-[0019], [0023]-[0029]); 
display the selected portion of the item identifier in a second area of the display of the television, wherein the second area of the display is separate from the first area of the display (Figures 3-6 show area 120 displaying selected characters, wherein the area 120 is separate from area displaying the buttons); 
display in response to the selection of the one of the first plurality of the portions of item identifiers and in the first area of the display, a second plurality of portions of the item identifiers, the second plurality of portions of the item identifiers comprising at least two portions of the item identifiers chosen for display based on the selection of the one of the plurality of portions of the item identifiers (Once the user selects a first character, a new set of characters are mapped to the character-mapped buttons 101, 110 which correspond to the most common second letters of words in the database list 120 which begin with the first-selected character, [0017]-[0019], [0023]-[0029]); 
enable selection of one of the second plurality of portions of the item identifiers by using the up, down, left, right, select functionality of the directional controller of the remote control (Figures 3-6 show as the user selects letters via the displayed character-mapped buttons 110, the user's letter selections will appear in a text box 130, [0017]-[0019], [0023]-[0029]); 
Figure 3 shows B is selected. Figure 4 shows A is selected and combined with B. Figure 5 shows N is selected and combined with BA); and 
display larger portion of the item identifier in the second area of the display of the television (Figure 5 shows BAN is displayed as a result of combining B+A+N); 
wherein the first plurality of portions of item identifiers and the second plurality of portions of item identifiers are orthographic symbols representing at least a writing language (Figures 3-6 show suggested and selected letters corresponding to B+A+N+G of a writing language); NAI-1513238430v1Attorney Reference: 011844-0029-999 Preliminary Amendment dated May 21, 2020 Page 6 
wherein the at least two portions of item identifiers chosen for display based on the selection of the one of the plurality of portions of item identifiers are chosen to minimize a number of actuations of the directional controller of the remote control that is otherwise necessary to input the item identifier (Figure 5 shows at least D, A, G are predicted to minimize full inputs of “Bananarama” or “The Band” or “Bangles); and 
wherein the second plurality of portions of item identifiers comprises four portions of item identifiers (Figure 5 shows only 3 characters predicted to complete “BAN” but it is well clear that if a plurality of items with long names (e.g., 30 characters) are stored in the database, at least 4 or more predicted characters similarly shows in Figure 5).



Krohn then discloses:
the input device comprising a four way directional controller with an up, down, left, and right key (With reference to FIG. 1, the display device 110 presents an on-screen image of four characters (J, P, G, and R) arranged in a diamond pattern that corresponds to the diamond pattern of the four buttons 132, 134, 136, 138 on the user input device 120, [Column 3, Line 38 – Column 4, Line 54]); and
wherein the second plurality of portions of item identifiers comprises four portions of item identifiers (To perform sequential character entry, the processor 100 presents a second plurality of characters to the user for selection after the character from the first plurality of characters has been selected (act 230). The characters in the second plurality of characters, which can be the same as or different from the characters in the first plurality of characters, are also arranged in a pattern corresponding to the pattern of the plurality of buttons 132, 134, 136, 138 of the user input device 120, [Column 3, Line 38 – Column 4, Line 54]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Krohn with the teachings of Perlman for the purpose of rapidly entering and searching for data based predictive selections of subsequent input data with respect to a position arranged on a control device.
Regarding claim 49, Perlman further discloses the enabling of the selection of one of the second plurality of portions of the item identifiers by using the up, down, left, right, select functionality of the remote control is further enabled via a circular menu on the display indicating the item identifiers to be selected (Once the user selects a first character, a new set of characters are mapped to the character-mapped buttons 101, 110 which correspond to the most common second letters of words in the database list 120 which begin with the first-selected character, [0017]-[0019], [0023]-[0029]. Figures 2-6 show most likely characters are displayed in up, down, left, right positions representing as a circular menu).  
Regarding claim 50, Perlman further discloses selecting one of the further one or more parts of item identifiers in response to a single activation of a corresponding up, down, left, or right key on the directional controller of the remote control (As the user selects letters via the displayed character-mapped buttons 110, the user's letter selections will appear in a text box 130, [0017]-[0019], [0023]-[0029]).  
Regarding claim 52, Perlman further discloses the database of items is indexed based on the item identifiers and capable of being queried (a database list 120 is displayed for the user on the television/computer display 105. In the illustrated embodiment, the database list is a list of available multimedia content, [0017]-[0019], [0023]-[0029]. Figure 7 shows a database search based on the entered characters).  
Regarding claim 53, Perlman further discloses the number of key presses of the up, down, left, right directional controller of the remote control to select an item from the database is fewer than the number of key presses required to select an item from a database according to a system that requires and end user to enter one, two, three, or four characters of the item identifier and then scroll through a list of potential items to select the item by additional key presses (the user will be able to enter relatively complex groups of words with only a few keystrokes, [0034]. It is clear that the predictive character set would enable the controller to actuate less key presses than a system with a known system of scrolling through a list of matches).  
Regarding claim 54, Perlman further discloses the selected two portions of item identifiers are chosen based on at least one predetermined criterion selected from the following: a frequency of selection of items associated with the pluralities of portions of the item identifiers, a recency of selection of the items associated with the pluralities of portions of the item identifiers, a likelihood of selection of the items associated with the pluralities of portions of the item identifiers, or a ranking of the pluralities of portions of the item identifiers in relation to a hierarchical classification of the pluralities of portions of the item identifiers (Initially (i.e., before the user has selected a character), the alphanumeric characters mapped to the character-mapped buttons 101, 110 correspond to the most common first letters of words in the database list 120, [0017]-[0019], [0023]-[0029]. If a user plays back a particular multimedia program more frequently than any other program, the characters corresponding to that program may be displayed, notwithstanding the fact that they are relatively uncommon (i.e., relative to other characters in the database), [0019]).  
Claims 41, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlman in view of Krohn and further in view of Dostie et al. (Pub. No. US 2004/0021691, published on February 5, 2004; hereinafter Dostie).

Regarding claim 41, Dostie then discloses the item identifiers are pre-processed in order to generate a hierarchical tree, which is stored in a computer accessible memory (Referring to FIG. 4, the dictionary 20 in the first embodiment is organized in a tree structure 21 containing a plurality of nodes. Completion candidates are stored in nodes 23 within the tree structure 21. (The tree structure 21 is also referred to in this specification as a candidate tree 21.) Preferably, the dictionary 20 is organized as a B-tree. Alternatively, the tree structure 21 may take other forms and may be static. Characters making up a completion candidate are stored in separate nodes within the tree structure 21. A completion candidate is represented by a number of nodes, with each node pointing to a child node containing the next character in the completion candidate, [0085], [0088]-[0089]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Dostie with the teachings of Perlman, as modified by Krohn, for the purpose of rapidly entering and searching for data based on hierarchical structure associated with the data and predictive text analysis to obtain completion of text input candidates.
Regarding claim 51, Dostie then discloses the item identifiers are pre-processed in order to generate a hierarchical tree, which is stored in a computer accessible memory on the television (Referring to FIG. 4, the dictionary 20 in the first embodiment is organized in a tree structure 21 containing a plurality of nodes. Completion candidates are stored in nodes 23 within the tree structure 21. (The tree structure 21 is also referred to in this specification as a candidate tree 21.) Preferably, the dictionary 20 is organized as a B-tree. Alternatively, the tree structure 21 may take other forms and may be static. Characters making up a completion candidate are stored in separate nodes within the tree structure 21. A completion candidate is represented by a number of nodes, with each node pointing to a child node containing the next character in the completion candidate, [0085], [0088]-[0089]).  

Relevant Prior Art
The following references are considered relevant to the claims:
Josenhans (Pub. No. US 2002/0078013) teaches allowing simultaneous access to two or more databases, a search term is entered; on the basis of the entered search term, the search term itself from each of the databases are stored in a search table, and the search term, if stored in the search table, or that term from the successors stored in the search table which comes closest after the entered search term is displayed.
Schroeder et al. (Pat. No. US 5,797,098) teaches a predictive keyboard input method for speeding up input on a telephone with a space limited keyboard and a global search method for searching text strings in all of the different memory sections of a cellular telephone having an address book, a hierarchical menu structure, and stored data messages.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


        /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                 March 10, 2022